Fourth Court of Appeals
                                        San Antonio, Texas

                                   MEMORANDUM OPINION
                                            No. 04-19-00650-CR

                                    IN RE Henry Gerald VICHIQUE

                                     Original Mandamus Proceeding 1

PER CURIAM

Sitting:          Sandee Bryan Marion, Chief Justice
                  Rebeca C. Martinez, Justice
                  Liza A. Rodriguez, Justice

Delivered and Filed: October 2, 2019

PETITION FOR WRIT OF MANDAMUS DENIED

           On September 20, 2019, relator filed a pro se petition for writ of mandamus complaining

of the trial court’s decision to deny him a hearing on his “petition.” Relator did not provide this

court with a record. In the absence of any record, this court cannot say the trial court abused its

discretion. Therefore, this court concludes relator is not entitled to the relief sought and the petition

for writ of mandamus is denied. See TEX. R. APP. P. 52.8(a).

                                                        PER CURIAM

Do not publish




1
  This proceeding arises out of Cause No. CC616922, styled The State of Texas v. Henry Gerald Vichique, pending in
the County Court at Law No. 13, Bexar County, Texas, the Honorable Rosie S. Gonzalez presiding.